AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this "Agreement") is made as of
November 20, 2017, between Everest Global Services, Inc., a Delaware corporation
(the "Company"), Everest Re Group, Ltd., ("Group"), Everest Reinsurance
Holdings, Inc., a Delaware corporation ("Holdings") and Dominic J. Addesso (the
"Executive").
WHEREAS, the Executive is currently serving as the President and Chief Executive
of the Company;
WHEREAS, the Company, Holdings and the Executive are party to an Employment
Agreement entered into as of July 1, 2012 and as amended effective as of
December 4, 2015 (the "Prior Agreement") providing for the Executive's
employment by the Company, and setting forth the terms and conditions for such
employment;
WHEREAS, the Company, Group and Holdings desire to continue to employ the
Executive and the Executive desires to continue to be employed by the Company,
on the terms and conditions provided below; and
WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company, Group and Holdings and supersedes all previous
agreements and understandings with respect to such employment relationship; and
WHEREAS, the Company, Group, Holdings and the Executive desire to amend and
restate the Prior Agreement in order to set forth the terms and conditions of
the Executive's continued employment with the Company, Group and Holdings and
have determined that it is in their respective best interests to enter into this
Agreement on the terms and conditions as set forth herein.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1.            ENGAGEMENT.
The Company agrees to continue to employ the Executive, and the Executive
accepts such continued employment, on the terms and conditions set forth in this
Agreement, unless and until such employment shall have been terminated as
provided in this Agreement or as may otherwise be agreed to by the parties.
2.            TITLE AND DUTIES.
Executive shall serve as President and Chief Executive Officer of each of Group,
Holdings and Everest Reinsurance Company and will report to the Board of
Directors of Group ("Board") and shall perform duties consistent with these
positions, shall abide by Company policies in effect from time to time, and
shall devote his full business time and best efforts to his duties hereunder and
the business and affairs of the companies over which he

--------------------------------------------------------------------------------

presides (except during vacation periods and periods of illness or other
incapacity).  While Executive serves as Chief Executive Officer of the Group, if
not previously appointed, the Board shall appoint Executive to the Group Board,
and thereafter the Group Board shall nominate Executive for re-election as a
member of its Board at each annual shareholders meeting during the term of this
Agreement.  If elected to the Board by Group's shareholders, Executive shall
serve on the Group Board without additional compensation.  Executive shall also
serve, subject to his election, as a director and officer of any corporation
which is a subsidiary or affiliate of the Company or Group, if elected by the
stockholders or the board of directors of such corporation; provided, however,
that in no event shall Executive be required to serve as a director of the
Company unless he consents to do so.  The Executive may volunteer a reasonable
portion of his non-working time to charitable, civic and professional
organizations, as shall not interfere with the proper performance of his duties
and obligations hereunder, provided the Executive shall not serve on any other
board of directors of a public or private "for profit" company without the prior
consent of the Board.  Executive will be based at the Company's facility
currently located in Liberty Corner, New Jersey, subject to customary travel and
business requirements.
3.            TERM.
This Agreement shall commence as of November 20, 2017, and shall continue in
effect up through and including December 31, 2019, unless sooner terminated in
accordance with this Agreement or as may otherwise be agreed to by the parties. 
The parties further agree that any discussions regarding future extension of the
term of this Agreement shall commence no later than twelve (12) months prior to
the expiration date.  For the avoidance of doubt, the parties agree that
Executive's termination of employment upon the expiration of the term of this
Agreement shall be treated as "retirement" for purposes of this Agreement and
any outstanding equity awards.
4.            COMPENSATION.
(a)            Base Salary.  Executive's base salary ("Base Salary") shall be
$1,000,000 per annum, subject to appropriate increases, as determined and
approved by the Compensation Committee of Group.  The Base Salary shall be paid
in accordance with the Company's normal payroll practices in effect from time to
time.
(b)            Annual Incentive Bonus.  Executive shall be eligible to
participate in a bonus program or plan established by Group, subject to the
approval of Group's shareholders, or to participate in an alternative bonus
arrangement, as determined by the Compensation Committee of the Board of
Directors of Group in consultation with Executive, and such arrangement to be
consistent with current market industry practice.  Executive's target annual
bonus opportunity ("Target Bonus") will be 125% of Base Salary.
(c)            Executive Stock Based Incentive Plan.  The Executive shall be
eligible to participate in and receive such equity incentive compensation as may
be granted by the Compensation Committee from time to time pursuant to the
Everest Re Group, Ltd. 2010 Stock Incentive Plan, as such plan may then be in
effect and as it may be amended or superseded from time to time or any successor
plan (the "Stock Plan"), with a target value of 300% of Executive's
2

--------------------------------------------------------------------------------

Base Salary as applicable to the fiscal year prior to the calendar year in which
the Compensation Committee makes its determination to grant such a share award. 
All awards to the Executive under the Stock Plan shall be determined by the
Compensation Committee in its discretion.  Except as expressly set forth in this
Agreement, all equity awards shall be subject to the terms of the Stock Plan.
With respect to all outstanding and unvested Performance Stock Unit Award
Agreements granted to Executive prior to this Agreement and any Performance
Stock Unit Awards that may be granted during the term of this Agreement, the
following sections of each such agreement shall be deemed amended as follows:
"5.       Termination of Employment.  Except as otherwise provided in this
Paragraph 5, if the Participant's Date of Termination occurs for any reason
prior to the last day of the Restricted Period, all Covered Units shall be
immediately forfeited.
Notwithstanding the foregoing:

(a)
If the Participant's Date of Termination occurs due to a Qualifying Termination
prior to the last day of the Restricted Period, then the Participant shall
remain eligible to receive shares for any Installments of Covered Units (to the
extent not previously forfeited or settled) on or after such Qualifying
Termination subject to the terms of this Agreement and subject to the
Participant (for all Qualifying Terminations other than due to Retirement or
death or Disability) signing and not revoking a general release and waiver of
all claims against the Corporation.  If such release is not effective on or
before the last day of the sixty-day period following the Date of Termination,
the Participant shall immediately forfeit all of the Covered Units.

(b)
In the case of a Qualifying Termination that occurs prior to a Change in Control
(that is not a Vesting Change in Control) and that is not due to Retirement or
death or Disability, the Participant shall immediately forfeit all Covered Units
(to the extent not previously settled) in the event the Participant engages in
any Competitive Activity or violates any non-compete or non-solicitation
obligation contained in any other agreement to which Participant is a party."

With respect to outstanding and unvested restricted stock award agreements
granted to Executive with grant dates of February 20, 2013, February 26, 2014,
February 25, 2015, and February 24, 2016, and any restricted stock awards that
may be granted during the term of this Agreement, paragraph 3(b) of each such
agreement (or such successor vesting provision) shall be deemed amended as
follows:



"(b)
The Participant shall become vested in the Covered Shares on the date that is
the six-month anniversary of the Participant's Date of Termination, which Date
of Termination occurs prior to the date the Covered Shares would otherwise
become vested, provided that (i) such Date of Termination occurs by reason of
the Participant's retirement, with the consent of the Committee, at or after the
Participant's attainment of age of 65 (or at an earlier age with the consent of
the Committee) during the term of the Participant's Employment Agreement or upon

3

--------------------------------------------------------------------------------



or coincident with the expiration of the Employment Agreement, and (ii) the
Participant does not engage in any Competitive Activity prior to the date that
is the six-month anniversary of the Participant's Date of Termination.  If the
Participant engages in Competitive Activity prior to such six-month anniversary
of the Date of Termination, the Participant shall immediately forfeit all such
unvested Covered Shares.
For purposes of this paragraph 3, 'Competitive Activity' shall mean engaging in,
participating in, carrying on, owning, or managing, directly or indirectly,
either for himself or as a partner, stockholder, investor, officer, director,
employee, agent, independent contractor, representative or consultant of any
person, partnership, corporation or other enterprise, in any 'Competitive
Business' in any jurisdiction in which the Corporation or any of its affiliates
actively conducts business.  For purposes of this Paragraph 3, 'Competitive
Business' means the property and casualty insurance or reinsurance business.
Engaging in the following activities will not be deemed to be engaging or
participating in a Competitive Business: (i) investment banking; (ii) passive
ownership of less than 2% of any class of securities of a company; and (iii)
engaging or participating solely in a noncompetitive business of an entity which
also separately operates a business which is a 'Competitive Business.'
Notwithstanding anything herein to the contrary, if the Board of Directors fails
to nominate and recommend the Participant for election as a member of the Board
of Directors at any annual shareholders meeting following the expiration of the
term of the Participant's Employment Agreement or if Participant is not
re-elected to the Board of Directors by the Corporation's shareholders at such
meeting, then following such meeting the Participant shall be permitted to serve
as a non-executive director of any Competitive Business and shall not be
considered as having engaged in Competitive Activity."
5.            BENEFITS.
(a)            Employer Benefit Plans.  During the Term, Executive will be
eligible to participate, on terms which are generally available to the other
senior executives of the Company and subject to the eligibility requirements of
the applicable Company plans as in effect from time to time, in the Company's
deferred compensation, medical, dental, vacation and disability programs and
other benefits generally available to the Company's senior executives from time
to time.
(b)            Business Expenses.  The Executive is authorized to incur and the
Company shall either pay directly or reimburse the Executive for ordinary and
reasonable expenses in connection with the performance of his duties hereunder,
including, without limitation, expenses for (A) transportation, (B) business
meals, (C) travel and lodging, and (D) similar items. The Executive agrees to
comply with Company policies with respect to reimbursement and record keeping in
connection with such expenses.
(c)            Retirement Benefits.  Executive will be eligible to participate
in the Company's existing tax-qualified retirement plans and the Company's
defined contribution supplemental
4

--------------------------------------------------------------------------------

retirement plan ("defined contribution SERP") and defined benefit supplemental
retirement plan ("defined benefit SERP"), as they may be in effect from time to
time.
6.            TERMINATION OF EMPLOYMENT.
The employment of the Executive hereunder may be terminated by the Company at
any time, subject to the Company providing the compensation and benefits in
accordance with the terms of this Section 6, which shall constitute the
Executive's sole and exclusive remedy and legal recourse upon any such
termination of employment (and the Executive hereby waives and releases any and
all other claims against the Company and its parent entities, affiliates,
officers, directors and employees in such event).
(a)            Termination Due To Death Or Disability.  In the event of the
Executive's death, Executive's employment shall automatically cease and
terminate as of the date of death. If Executive shall become incapacitated by
reason of sickness, accident or other physical or mental disability, as such
incapacitation is certified in writing by a physician chosen by the Company and
reasonably acceptable to Executive (or his spouse or representative if in the
Company's reasonable determination Executive is not then able to exercise sound
judgment), and shall therefore be unable to perform his duties hereunder for a
period of either (i) one hundred twenty (120) consecutive days, or (ii) more
than six (6) months in any twelve month period, with reasonable accommodation as
required by law, then to the extent consistent with applicable law, Executive
shall be considered "Disabled" and the employment of Executive hereunder and
this Agreement may be terminated by Executive or the Company upon thirty (30)
days' written notice to the other party following such certification.  In the
event of the termination of employment due to Executive's death or Disability,
Executive or his estate or legal representatives shall be entitled to receive:
(i)            payment for all accrued but unpaid Base Salary as of the date of
Executive's termination of employment;
(ii)            reimbursement for expenses incurred by the Executive pursuant to
Section 5(b) hereof up to and including the date on which employment is
terminated;
(iii)            any earned benefits to which the Executive may be entitled as
of the date of termination pursuant to the terms of any compensation or benefit
plans (including, for the avoidance of doubt, any equity plans) to the extent
permitted by such plans (with the payments described in subsections (i) through
(iii) of this Section 6(a) collectively called the "Accrued Payments");
(iv)            any annual incentive bonuses earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date; and
(v)            if employment termination occurs prior to the end of any fiscal
year, a pro rata annual incentive bonus for such fiscal year in which employment
termination occurs (based on actual business days in such fiscal year prior to
such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for that fiscal year
against the performance goals for that fiscal year.  Any annual incentive bonus
due
5

--------------------------------------------------------------------------------

under section 6(a)(iv) or (v) shall be paid no later than sixty (60) days after
Group's Compensation Committee determines the amount, if any, of such bonus.
(b)            Termination For Cause.  The Company may, at any time, terminate
Executive's employment for Cause.  The term "Cause" for purpose of this
Agreement shall mean (a) repeated and gross negligence in fulfillment of, or
repeated failure of Executive to fulfill, his material obligations under this
Agreement, in either event after written notice thereof, (b) material willful
misconduct by Executive in respect of his obligations hereunder, including, but
not limited to, fraudulent misconduct, (c) conviction of any felony, or any
crime of moral turpitude or, (d) a material breach in trust committed in willful
or reckless disregard of the interests of the Company or its affiliates or
undertaken for personal gain.
For purposes of this Section 6 of the Agreement, an act or failure to act shall
be considered "willful" only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company.
In the event of the termination of Executive's employment hereunder by the
Company for Cause, then Executive shall be entitled to receive payment of the
Accrued Payments.
(c)            Termination and Clawback. Notwithstanding anything in this
Agreement to the contrary, if the Executive engages in material willful
misconduct in respect of his obligations hereunder, including, but not limited
to, fraudulent misconduct, during the term of this Agreement or during the
period in which he is otherwise entitled to receive payments hereunder following
his termination of employment, then (i) the Executive shall be required to repay
to the Company any incentive compensation (including equity awards) paid to the
Executive during the period in which he engaged in such misconduct, as
determined by a majority of the Board of Directors of Group in its sole
discretion, provided that no such determination may be made until Executive has
been given written notice detailing the specific event constituting such
material willful misconduct and an opportunity to appear before the Group Board
(with legal counsel if so requested in writing by Executive) to discuss the
specific circumstances alleged to give rise to the material willful misconduct;
and (ii) upon such determination, if Executive has begun to receive payments or
benefits under clauses (ii), (iii), (iv), (v) and (vi) of paragraph (d) of this
Section 6, then such payments and benefits shall immediately terminate, and
Executive shall be required to repay to the Company the payments and the value
of the benefits previously provided to him hereunder.
(d)            Termination without Cause or for Good Reason.  The Company may
terminate Executive's employment hereunder without Cause at any time.  The
Executive may terminate his employment for Good Reason by providing thirty (30)
days' prior written notice to the Company.  In the event of the termination of
Executive's employment under this Section 6(d) by the Company without Cause or
by the Executive for Good Reason, in each case prior to or more than twenty-four
(24) months following a Material Change (as defined in the Everest Re Group,
Ltd. Senior Executive Change of Control Plan, as amended and restated effective
January 1, 2009 (the "Change of Control Plan")), then Executive shall be
entitled to:
(i)            payment of the Accrued Payments;
6

--------------------------------------------------------------------------------

(ii)            a separation allowance, payable in equal installments in
accordance with normal payroll practices over a twenty-four (24) month period
beginning immediately following the date of termination, equal to two (2) times
the sum of Executive's Base Salary as in effect on January 1, 2014;
(iii)            any annual incentive bonuses as determined by the Group
Compensation Committee to have been earned but not yet paid for any completed
full fiscal year immediately preceding the employment termination date;
(iv)            if employment termination occurs prior to the end of any fiscal
year, an annual incentive bonus for such fiscal year in which employment
termination occurs determined and paid based on actual performance achieved for
such fiscal year against the performance goals for that fiscal year;
(v)            except for outstanding and unvested Performance Stock Unit Awards
addressed in Section 4(c), all of Executive's then unvested restricted stock or
restricted stock units granted to Executive will fully vest and restrictions
lapse on the last day of the six-month period immediately following such
termination date, conditioned on the Company receiving from Executive the
release of claims referred to in Section 6(h) below and on Executive's
compliance with Section 12; and
(vi)            the Company shall arrange for the Executive to continue to
participate on substantially the same terms and conditions as in effect for the
Executive (including any required contribution) immediately prior to such
termination, in the disability and life insurance programs provided to the
Executive pursuant to Section 5(a) hereof until the earlier of (i) the end of
the twenty-four (24) month period beginning on the effective date of the
termination of Executive's employment hereunder, or (ii) such time as the
Executive is eligible to be covered by comparable benefit(s) of a subsequent
employer.  The foregoing of this Section 6(d)(vi) is referred to as "Benefits
Continuation".  In addition, the Company agrees to pay Executive a single cash
sum in order to enable Executive to pay for medical and dental coverage (through
COBRA or otherwise) that is comparable to the medical and dental coverage in
effect for Executive (and his dependents, if any) immediately prior to his
termination of employment, with such cash amount equal to the cost of the
premiums for such coverage that would apply if Executive were to elect COBRA
continuation coverage under the Company's medical and dental plans following his
termination of employment and continue such coverage for the twenty-four (24)
month period beginning on the date of Executive's termination of employment. 
The Executive agrees to notify the Company promptly if and when he begins
employment with another employer and if and when he becomes eligible to
participate in any benefit or other welfare plans, programs or arrangements of
another employer.
Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv), (v) and (vi) above shall immediately terminate, and the
Company shall have no further obligations to Executive with respect thereto, in
the event that Executive breaches any provision of Section 11 or Section 12 of
this Agreement, and if Executive breaches any provision of Section 11 or Section
12 after receipt of any such payment or benefit, then Executive shall be
required to repay the Company the payments and benefits described in clauses
(ii), (iii), (iv), (v)
7

--------------------------------------------------------------------------------

and (vi) above within thirty (30) days after notice from the Company that
Executive has so breached the Section 11 or Section 12 of the Agreement.
For purposes of this Agreement, the term "Good Reason" means, without
Executive's written consent: (i) a materially adverse change in the nature,
title or status of his position or responsibilities; (ii) a reduction by the
Company in the Base Salary, Target Bonus or the multiplier of 2.50 that would be
used in calculating the Cash Payment referenced in Section IV(A) of the Senior
Executive Change of Control Plan; (iii) failure of the Group Board to nominate
Executive for election to the Group Board at an annual meeting of shareholders
(other than solely due to any future stock exchange or other legal requirement
prohibiting management directors or to the extent prohibited by the Group
Bye-Laws); (iv) the Company requiring Executive to be based at a location in
excess of fifty (50) miles from the location of the Company's principal
executive office as of the effective date of this Agreement, except for required
travel on company business or if Executive is required to relocate to Group's
headquarters in Bermuda; or (v) a material breach of this Agreement by the
Company.
Provided that in all cases of which, in each of subsections (i) through (v) in
the immediately preceding paragraph, is not remedied by the Company within
thirty (30) days of receipt of written notice of such event or breach delivered
by Executive to the Company; provided further, that the Executive may only
exercise his right to terminate this Agreement for Good Reason within the sixty
(60) day period immediately following the occurrence of any of the events
described in subsections (i) through (v) above.
(e)            Termination of Employment without Cause or for Good Reason
following a Change-in-Control.  If the Company terminates Executive's employment
without Cause or Executive terminates his employment for Good Reason, in each
case within twenty four (24) months following a Material Change (as defined in
the Change of Control Plan), the Company's sole obligation will be to provide to
Executive the benefits and payments provided in that Change of Control Plan, and
the Executive shall be entitled to no benefits or payments hereunder.  Executive
shall be entitled to a multiplier of 2.50 for purposes of calculating the Cash
Payment referenced in Section IV(A) of the Change of Control Plan.
Notwithstanding the foregoing, if the rights, compensation and benefits
described in the Change of Control Plan pertaining to termination are less than
those provided in this Agreement, as determined by Executive and the Group
Board, Executive will only be entitled to the compensation, benefits and rights
provided in this Agreement, and Executive waives and specifically disclaims any
rights, benefits and compensation he would otherwise have been entitled to under
the Change of Control Plan.
(f)            Voluntary Termination by the Executive without Good Reason.  In
the event Executive terminates his employment without Good Reason, he shall
provide ninety (90) days prior written notice of such termination to the
Company. Upon such voluntary termination, the Executive will be entitled to the
Accrued Payments only, but the Executive shall be entitled to no other benefits
or payments hereunder. Without limiting all other rights and remedies of the
Company under this Agreement or otherwise, a termination of employment by the
Executive without Good Reason upon proper notice, will not constitute a breach
by the Executive of this Agreement.
8

--------------------------------------------------------------------------------

(g)            Resignation from all Boards.  Upon termination or cessation of
Executive's employment with the Company for any reason, including the cessation
of employment upon expiration of the term of this Agreement, Executive agrees
immediately to resign his employment with the Company and all affiliates.  Any
notice of termination or actual termination or cessation of employment shall act
automatically to effect such resignation as well as resignation from any
position on all boards of directors of any subsidiary or affiliate of the
Company.
Notwithstanding the foregoing, and in further consideration for Executive to
become vested in all outstanding and unvested restricted stock awards on the six
(6) month anniversary of the date of termination, in addition to the vesting
requirements set forth in Section 4(c) above the Executive shall continue to
perform his service as a director on the Group Board following his cessation of
employment until the conclusion of his elected term, unless such cessation is
due to a termination of the Executive's employment by the Company for Cause.
(h)            Release of Claims as Condition.  The Company's obligation to pay
the separation allowance and provide all other benefits and rights (including
equity vesting) referred to in this Agreement shall be conditioned upon the
Executive having delivered to the Company an executed full and unconditional
release of claims against the Company, its parent entities, affiliates, employee
benefit plans and fiduciaries, officers, employees, directors, agents and
representatives satisfactory in form and content to the Company's counsel.
(i)            No Mitigation.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, nor shall
the amount of any payment hereunder be reduced by any compensation earned by
Executive as a result of subsequent employment.
(j)            Time for Payment.  Subject to the terms and conditions set forth
in Section 13, and except as otherwise expressly stated herein, benefits payable
pursuant to this Section 6, if any, shall be paid within sixty (60) days
following Executive's termination of employment.
7.            INDEMNIFICATION.
(a)            The Company shall indemnify, defend and hold Executive harmless,
to the maximum extent permitted by law, against all judgments, fines, amounts
paid in settlement and all reasonable expenses, including attorneys' fees
incurred by him, in connection with the defense of, or as a result of, any
action or proceeding (or any appeal from any action or proceeding) in which
Executive is made or is threatened to be made a party by reason of the fact that
he is or was an officer or director of the Company, regardless of whether such
action or proceeding is one brought by or in the right of the Company.  Each of
the parties hereto shall give prompt notice to the other of any action or
proceeding from which the Company is obligated to indemnify, defend and hold
harmless Executive of which it or he (as the case may be) gains knowledge.
(b)            The Company agrees that the Executive shall be covered and
insured up to the full limits provided by all directors' and officers' insurance
which the Company then maintains to indemnify its directors and officers (and to
indemnify the Company for any obligations which it
9

--------------------------------------------------------------------------------

incurs as a result of its undertaking to indemnify its officers and directors),
subject to applicable deductibles and to the terms and conditions of such
policies.
8.            ARBITRATION.
The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations. The Company and Executive agree that, with the express
exception of any dispute or controversy arising under Sections 11 and 12 of this
Agreement, any controversy or claim arising out of or in any way relating to
Executive's employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New Jersey, or such other place agreed to by the parties, as follows:
Any such arbitration shall be heard by a single arbitrator. Except as the
parties may otherwise agree, the arbitration, including the procedures for the
selection of an arbitrator, shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA").
All attorneys' fees and costs of the arbitration shall in the first instance be
borne by the respective party incurring such costs and fees, but the arbitrator
shall have the discretion to award costs and/or attorneys' fees as he or she
deems appropriate under the circumstances. The parties hereby expressly waive
punitive damages, and under no circumstances shall an award contain any amounts
that are in any way punitive in nature.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
It is intended that controversies or claims submitted to arbitration under this
Section 8 shall remain confidential, and to that end it is agreed by the parties
that neither the facts disclosed in the arbitration, the issues arbitrated, nor
the view or opinions of any persons concerning them, shall be disclosed to third
persons at any time, except to the extent necessary to enforce an award or
judgment or as required by law or in response to legal process or in connection
with such arbitration.
Notwithstanding the foregoing, each of the parties agrees that, prior to
submitting a dispute under this Agreement to arbitration, the parties agree to
submit for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, New York, New
York Resolutions Center (or any successor location), pursuant to the procedures
of JAMS International Mediation Rules conducted in New Jersey (however, such
mediation or obligation to mediate shall not suspend or otherwise delay any
termination or other action of the Company or affect the Company's other
rights).


9.            ENFORCEABILITY.
It is the intention of the parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, shall not render
10

--------------------------------------------------------------------------------

unenforceable or impair the remainder of this Agreement.  Accordingly, if any
provision of this Agreement shall be determined to be invalid or unenforceable,
either in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provisions and to alter the balance of this
Agreement in order to render the same valid and enforceable to the fullest
extent permissible.
10.            ASSIGNMENT.
This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive.  This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).
11.            NON-DISCLOSURE; NON-SOLICITATION; COVENANTS OF EXECUTIVE;
COOPERATION.
(a)            Executive acknowledges that as a result of the services to be
rendered to the Company hereunder, Executive will be brought into close contact
with many confidential affairs of the Company, its parents, subsidiaries and
affiliates, not readily available to the public. Executive further acknowledges
that the services to be performed under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character; that the business of the
Company is international in scope; that its goods and services are marketed
throughout the United States and other countries; and that the Company competes
with other organizations that are or could be located in any part of the United
States or the world.
(b)            In recognition of the foregoing, Executive covenants and agrees
that, except as is necessary in providing services under this Agreement, or as
required by law or pursuant to legal process or in connection with an
administrative proceeding before a governmental agency, Executive will not
knowingly use for his own benefit nor knowingly divulge any Confidential
Information and Trade Secrets of the Company, its parents, subsidiaries and
affiliated entities, which are not otherwise in the public domain and, so long
as they remain Confidential Information and Trade Secrets not in the public
domain, will not disclose them to anyone outside of the Company either during or
after his employment.  For the purposes of this Agreement, "Confidential
Information" and "Trade Secrets" of the Company mean information which is
proprietary and secret to the Company, its parents, subsidiaries and affiliated
entities.  It may include, but is not limited to, information relating to
present future concepts and business of the Company, its parents, subsidiaries
and affiliates, in the form of memoranda, reports, computer software and data
banks, customer lists, employee lists, books, records, financial statements,
manuals, papers, contracts and strategic plans.  As a guide, Executive is to
consider information originated, owned, controlled or possessed by the Company,
its subsidiaries or affiliated entities which is not disclosed in printed
publications stated to be available for distribution outside the Company, its
parents, subsidiaries and affiliated entities as being secret and confidential.
In instances where doubt does or should reasonably be understood to exist in
Executive's mind as to whether information is secret and confidential to the
Company, its subsidiaries and affiliated
11

--------------------------------------------------------------------------------

entities, Executive agrees to request an opinion, in writing, from the Company
as to whether such information is secret and confidential.
(c)            Executive will deliver promptly to the Company on termination of
his employment with the Company, or at any other time the Company may so
request, all memoranda, notes, records, reports and other documents relating to
the Company, its parents, subsidiaries and affiliated entities, and all property
owned by the Company, its subsidiaries and affiliated entities, which Executive
obtained while employed by the Company, and which Executive may then possess or
have under his control.
(d)            Executive will promptly disclose to the Company all inventions,
processes, original works of authorship, trademarks, patents, improvements and
discoveries related to the business of the Company, its subsidiaries and
affiliated entities (collectively "Developments"), conceived or developed during
Executive's employment with the Company and based upon information to which he
had access during the term of employment, whether or not conceived during
regular working hours, though the use of Company time, material or facilities or
otherwise. All such Developments shall be the sole and exclusive property of the
Company, and upon request Executive shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company's
rights hereunder. Executive agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company.  If the
Company is unable because of Executive's mental or physical incapacity to secure
Executive's signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations covering inventions
and original works of authorship belonging to the Company, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and in his behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by him.  Executive hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from registrations belonging
to the Company.
(e)            The Executive agrees that for a period of twenty-four (24) months
after the termination or cessation of the Executive's employment with the
Company for any reason, except in the case of a Voluntary Termination by
Executive without Good Reason in which case the period of time shall be twelve
(12) months, (except that the time period of such restrictions shall be extended
by any period during which the Executive is in violation of this Section 11(e))
the Executive will not:
(i)            directly or indirectly solicit, attempt to hire, or hire any
employee of the Company or its affiliates (or any person who may have been
employed by the Company or its affiliates during the last year of the
Executive's employment with the Company), or assist in such hiring by any other
person or business entity or encourage, induce or attempt to induce any such
employee to terminate his or her employment with the Company or its affiliates;
or
12

--------------------------------------------------------------------------------

(ii)           take action intended to encourage any vendor or supplier of the
Company or its affiliates to cease to do business with the Company or its
affiliates or materially reduce the amount of business the vendor or supplier
does with the Company or its affiliates; or
(iii)          materially disparage the Company or its affiliates.
(f)            Executive agrees to cooperate with the Company, during the term
of this Agreement and at any time thereafter (including following Executive's
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company, its parents, subsidiaries and
affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Board or its representatives or counsel, or representatives or counsel to
the Company, as requested; provided, however that it does not materially
interfere with his then current professional activities.  The Company agrees to
reimburse Executive for all reasonable expenses actually incurred in connection
with his provision of testimony or assistance.
12.            NON-COMPETITION AGREEMENT.
The Executive agrees that throughout the term of his employment, and for a
period of twenty-four (24) months after termination or cessation of employment
for any reason, except in the case of a Voluntary Termination by Executive
without Good Reason in which case the period of time shall be twelve (12)
months, (except that the time period of such restrictions shall be extended by
any period during which the Executive is in violation of this Section 12), he
will not engage in, participate in, carry on, own, or manage, directly or
indirectly, either for himself or as a partner, stockholder, investor, officer,
director, employee, agent, independent contractor, representative or consultant
of any person, partnership, corporation or other enterprise, in any "Competitive
Business" in any jurisdiction in which the Company or any of its affiliates
actively conducts business.  For purposes of this Section 12, "Competitive
Business" means the property and casualty insurance or reinsurance business.
The Executive's engaging in the following activities will not be deemed to be
engaging or participating in a Competitive Business: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity which also separately operates a business which is a "Competitive
Business".
The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 12 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company's business.
Executive agrees that the remedy at law for any breach or threatened breach of
any covenant contained in Sections 11 and 12 will be inadequate and that the
Company and its affiliates, in addition to such other remedies as may be
available to it, in law or in equity, shall be entitled to injunctive relief
without bond or other security.
Notwithstanding anything herein to the contrary, (i) if the Group Board fails to
nominate and recommend Executive for election as a member of the Board at any
annual shareholders
13

--------------------------------------------------------------------------------

meeting following the expiration of the term of this Agreement or if Executive
is not re-elected to the Board by the Group's shareholders at such meeting, then
following such meeting the Executive shall be permitted to serve as a
non-executive director of any Competitive Business, and (ii) if the Group Board
fails to recognize or accept Executive's notice of retirement upon the
expiration of the term of this Agreement (other than on account of a termination
of Executive's employment hereunder by the Company for Cause), which recognition
or acceptance shall not be unreasonably withheld, the provisions of this Section
12 shall not apply to Executive following the Executive's termination or
cessation of employment upon the expiration of the term of this Agreement.
To the extent Executive accepts an appointment as a non-executive director of an
entity engaged in Competitive Business pursuant to subsection (i) above,
Executive shall notify the Group Board of such acceptance and position and
identify the entity.
13.            TAXES.
(a)            All payments to be made to and on behalf of the Executive under
this Agreement will be subject to required withholding of federal, state and
local income, employment and excise taxes, and to related reporting
requirements.
(b)            Notwithstanding anything in this Agreement to the contrary, it is
the intention of the parties that this Agreement comply with Section 409A of the
Internal Revenue Code, as amended (the "Code") and any regulations and other
guidance issued thereunder, and this Agreement and the payment of any benefits
hereunder shall be operated and administered accordingly.  Specifically, but not
by limitation, the Executive agrees that if, at the time of termination of
employment, the Company is considered to be publicly traded and he is considered
to be a specified employee, as defined in Section 409A, then some or all of such
payments to be made hereunder as a result of his termination of employment shall
be deferred for no more than six (6) months following such termination of
employment, if and to the extent the delay in such payment is necessary in order
to comply with the requirements of Section 409A of the Code. Upon expiration of
such six (6) month period (or, if earlier, his death), any payments so withheld
hereunder from the Executive hereunder shall be distributed to the Executive,
with a payment of interest thereon credited at a rate of prime plus 1 % (with
such prime rate to be determined as of the actual payment date).
(c)            With respect to any amount of expenses eligible for reimbursement
that is required to be included in the Executive's gross income for federal
income tax purposes, such expenses shall be reimbursed to the Executive no later
than December 31 of the year following the year in which the Executive incurs
the related expenses.  In no event shall the amount of expenses (or in-kind
benefits) eligible for reimbursement in one taxable year affect the amount of
expenses (or in-kind benefits) eligible for reimbursement in any other taxable
year (except for those medical reimbursements referred to in Section 105(b) of
the Internal Revenue Code of 1986), nor shall Executive's right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit. 
(d)            If the benefits payable hereunder constitute deferred
compensation within the meaning of Section 409A of the Code, then Executive
shall execute and deliver to the Company
14

--------------------------------------------------------------------------------

such release within sixty (60) days following the receipt of the general
release, or if later, immediately following the expiration of any revocation
period required by law.  Benefits that would have otherwise been payable during
such sixty (60) day period shall be accumulated and paid on the 60th day
following Executive's termination, provided such release shall have been
executed and such revocation periods shall have expired.  If a bona fide dispute
exists, then Executive shall deliver a written notice of the nature of the
dispute to the Company within thirty (30) days following receipt of such general
release.  Benefits shall be deemed forfeited if the release (or a written notice
of a bona fide dispute) is not executed and delivered to the Company within the
time specified herein.
(e)            Termination of employment, or words of similar import, used in
this Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A of the Code,
"separation from service" as defined in Section 409A of the Code and the
regulations promulgated thereunder.
14.            SURVIVAL.
Anything in Section 6 hereof to the contrary notwithstanding, the provisions of
Section 7 through 16 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.
15.            NO CONFLICT; REPRESENTATIONS AND WARRANTIES.
The Executive represents and warrants that (i) the information (written and
oral) provided by the Executive to the Company in connection with obtaining
employment with the Company or in connection with the Executive's former
employments, work history, circumstances of leaving former employments, and
educational background, is true and complete, (ii) he has the legal capacity to
execute and perform this Agreement, (iii) this Agreement is a valid and binding
obligation of the Executive enforceable against him in accordance with its
terms, (iv) the Executive's execution, delivery or performance of this Agreement
will not conflict with or result in a breach of any agreement, understanding,
order, judgment or other obligation to which the Executive is a party or by
which he may be. bound, written or oral, and (v) the Executive is not subject to
or bound by any covenant against competition, non-disclosure or confidentiality
obligation, or any other agreement, order, judgment or other obligation, written
or oral, which would conflict with, restrict or limit the performance of the
services to be provided by him hereunder.  The Executive agrees not to use, or
disclose to anyone within the Company, its parents, subsidiaries or affiliates,
at any time during his employment hereunder, any trade secrets or any
confidential information of any other employer or other third party.  Executive
has provided to the Company a true copy of any non-competition obligation or
agreement to which he may be subject.
16.            MISCELLANEOUS.
(a)            Any notice to be given hereunder shall be in writing and
delivered personally or sent by overnight mail, addressed to the party concerned
at the address indicated below or to such other address as such party may
subsequently give notice of hereunder in writing:
If to the Company or Holdings:
15

--------------------------------------------------------------------------------

Everest Global Services, Inc.
Westgate Corporate Center
477 Martinsville Road
P.O. Box 830
Liberty Corner, New Jersey 07938-0830
Attention: General Counsel
If to Executive:
Employee's last known address, as reflected in the Company's records.
With a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention:  Michael Groll, Esq.
Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally-recognized overnight
courier, or on the third business day after the business day sent if delivered
by registered or certified mail, return receipt requested.
(b)            Law Governing.  This Agreement shall be deemed a contract made
under and for all purposes shall be construed in accordance with, the laws of
the State of New Jersey without reference to the principles of conflict of laws.
(c)            Jurisdiction.  Subject to Section 8 above, (i) in any suit,
action or proceeding seeking to enforce any provision of this Agreement or for
purposes of resolving any dispute arising out of or related to this Agreement
(including Sections 11 and 12 or the transactions contemplated by this
Agreement), the Company and the Executive each hereby irrevocably consents to
the exclusive jurisdiction of any federal court located in the State of New
Jersey or any of the state courts of the State of New Jersey; (ii) the Company
and the Executive each hereby waives, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to the
laying of venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum; (iii) process in any such suit, action or proceeding
may be served on either party anywhere in the world, whether within or without
the jurisdiction of such court, and, without limiting the foregoing, each of the
Company and the Executive irrevocably agrees that service of process on such
party, in the same manner as provided for notices in Section 16(a) above, shall
be deemed effective service of process on such party in any such suit, action or
proceeding; and (iv) WAIVER OF JURY TRIAL: EACH OF THE COMPANY AND THE EXECUTIVE
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.
16

--------------------------------------------------------------------------------

(d)            Headings.  The Section headings contained in this Agreement are
for convenience of reference only and are not intended to determine, limit or
describe the scope or intent of any provision of this Agreement.
(e)            Number and Gender.  Whenever in this Agreement the singular is
used, it shall include the plural if the context so requires, and whenever the
feminine gender is used in this Agreement, it shall be construed as if the
masculine, feminine or neuter gender, respectively, has been used where the
context so dictates, with the rest of the sentence being construed as if the
grammatical and terminological changes thereby rendered necessary have been
made.
(f)            Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes any prior or contemporaneous understandings and agreements,
written or oral, between and among them respecting such subject matter,
including without limitation, the Prior Agreement.
(g)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but both of which taken together shall
constitute one instrument.
(h)            Expenses.  All reasonable legal and advisor fees and expenses
incurred by Executive in negotiating and entering into this Agreement will be
paid by the Company.  All such fees and expenses will be paid by the Company
within thirty (30) days after the Company's receipt of the invoices therefor.
(i)            Amendments.  This Agreement may not be amended except by a
writing executed by each of the parties to this Agreement.
(j)            No Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board, No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
November 20, 2017.




EVEREST GLOBAL SERVICES, INC.
 
EVEREST REINSURANCE
 
 
 
HOLDINGS, INC.
 
 
 
 
 
 
 
 
  /S/ SANJOY MUKHERJEE   /S/ SANJOY MUKHERJEE   Sanjoy Mukherjee   Sanjoy
Mukherjee  
Executive Vice President
 
Executive Vice President
 

 
 




EVEREST RE GROUP, LTD.
 
 
 
 
 
 
 
/S/ SANJOY MUKHERJEE
 
Sanjoy Mukherjee
 
Executive Vice President
 



 


 
/S/ DOMINIC J. ADDESSO
Dominic J. Addesso

 
18